Title: To James Madison from Vincent Gray, 26 May 1803
From: Gray, Vincent
To: Madison, James


					
						Sir.
						Havana 26 May 1803.
					
					In my letter of yesterday I omitted mentioning that three vessels sailed from hence on sunday and Tuesday for Port Republican having on board One Hundred Island Horses and Three hundred Dogs, for the use of the French Republic.
					General Noailles will follow in a few days.  He would have left this some time ago, had he not unfortunately been thrown from a Wild Horse, and broke His Right arm at the Elbow.  Consequently it became necessary for him to remain here, for the purpose of having Surgecal assistance.
					The Horses cost from 70 to 100 Dollars per Head and the Dogs from 20 to 50 Ds.  I am Sir very respectfully Your mo: Obt. Servt.
					
						Vincent Gray
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
